 



Exhibit 10.2
ARCHSTONE-SMITH OPERATING TRUST
9200 E. Panorama Circle, Suite 400
Englewood, Colorado 80112
July 14, 2006
Archstone-Smith Trust
9200 E. Panorama Circle, Suite 400
Englewood, Colorado 80112
On this date we have executed and delivered the Third Supplemental Indenture
dated as of July 14, 2006 to that certain the Indenture dated as of February 1,
1994, between Archstone-Smith Operating Trust, a Maryland real estate investment
trust (the “Company”), and Morgan Guaranty Trust Company of New York, as trustee
(“Morgan”), as supplemented by the First Supplemental Indenture dated as of
February 2, 1994, between the Company, Morgan and U.S. Bank National Association
(as successor in interest to State Street Bank and Trust Company), as successor
trustee (the “Trustee”), and as further supplemented by the Second Supplemental
Indenture dated as of August 2, 2004, between the Company and the Trustee,
pursuant to which the Company issued $575,000,000 principal amount of its 4.0%
Exchangeable Senior Notes due 2036 (the “Notes”). Article 8 of the Third
Supplemental Indenture provides that under the circumstances and subject to the
terms and conditions set forth therein, the Company has the right to deliver to
holders of the Notes the common shares of beneficial interest of, par value $.01
per share (“Common Shares”), of Archstone-Smith Trust (the “Trust”) in
satisfaction of all or a portion of the Company’s obligations under the Notes,
at the election of the Company. If the Company elects to deliver Common Shares
on account of Notes, such shares will first have to be issued by the Trust and
then delivered at the direction of the Company to holders of the Notes. This
letter agreement is intended to evidence the Trust’s contractual commitment to
so issue Common Shares.
By countersigning this letter, the Trust hereby agrees that, if and when the
Company gives notice to the Trust that it has elected under the Indenture to
deliver Common Shares in satisfaction of any of its obligations under the Notes,
which notice shall include references to the applicable provisions of the
Indenture and calculations of the number of Common Shares to be delivered, the
Trust shall issue within three (3) business days the required number of Common
Shares and direct the transfer agent for the Common Shares to deliver such
shares as instructed by the Company to holders of the Notes. The Trust will
(i) issue Common Shares as described above under a then available registration
statement under the Securities Act of 1933, as amended (the “Securities Act”)
without transfer restrictions or (ii) as provided in Section 8.13 of the Third
Supplemental Indenture, issue Common Shares that when so issued are “restricted
securities” under the Securities Act (“Restricted Shares”). As of the date of
this letter the Trust and the Company have entered into a Registration Rights
Agreement granting the Company for the benefit of holders of Notes certain
registration rights under the Securities Act with respect to such Restricted
Shares.

 



--------------------------------------------------------------------------------



 



This letter shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed wholly
within said state, without giving affect to the conflict of laws principles
thereof.
[Reminder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



Please indicate your acceptance and agreement by signing below.

                  Sincerely Yours,    
 
                ARCHSTONE-SMITH OPERATING TRUST    
 
           
 
  By:        
 
  Name:  
 
Rick D. Jacobsen    
 
  Title:   Senior Vice President and Treasurer    

ACCEPTED AND AGREED BY:
ARCHSTONE-SMITH TRUST

         
By:
       
Name:
 
 
Rick D. Jacobsen    
Title:
  Senior Vice President and Treasurer    

3